On Petition to Rehear.
Petition to rehear has been filed in which it is insisted that our decision permits a collateral attack upon the judgment of a Court of Record to be successfully made. We find that this argument is not supported by the record. On May 25, 1949, Jack A. Roach qualified as administrator of Boyd L. Smith, deceased. On May 28, 1949, notice to creditors was first published in a Knoxville newspaper. On February 27,1950, well within the nine months period for filing claims, Code, Section 8196.2, Boyd L. Smith, Jr., filed the petition upon which we decided the case. For the disposition of this case, it.is only necessary to say that any decree of distribution that was not a consent decree, made by the County *80Judge before tlie expiration of nine months given by statute for the filing of claims, was premature and shown to be so in this case by the technical record itself.
The remainder of the petition to rehear, with no new citation of authority, undertakes to reargue the proper basis of distribution of the fund received in settlement, as being upon the pecuniary loss suffered by each beneficiary. These matters were fully considered by us in our former opinion, and supported by citation and consideration of appropriate authorities.
Petition denied.
All concur.